Citation Nr: 0301715	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $6,482.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from February 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers (COW) in February 2002, which denied waiver of 
recovery of an overpayment of compensation benefits in the 
calculated amount of $6,482.  The veteran failed to report 
for a Board videoconference hearing scheduled for October 
2002.


FINDINGS OF FACT

1.  The veteran did not notify VA of his January 1997 
divorce, and, as a consequence, from February 1997 to October 
2001, he received compensation benefits in an amount which 
included additional benefits for a spouse.    

2.  The veteran intentionally failed to accurately report his 
marital status in order to receive VA compensation benefits 
in excess of those to which he was entitled; his actions 
resulted in the creation of an overpayment in the amount of 
$6,482.  


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $6,482 is precluded because of bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from February 1968 to August 
1971.

In his original claim for compensation benefits filed in 
August 1992, the veteran claimed service connection for post-
traumatic stress disorder (PTSD).  He stated that he was 
married, not living with his spouse, and not contributing to 
her support.  

During a VA hospitalization from August to October 1992, the 
veteran was noted to be separated.  On a VA examination in 
August 1993, the veteran said his wife had left him.  It was 
noted that he was not competent to handle his VA funds.  

By RO rating action dated in September 1993, service 
connection for PTSD was granted, with a temporary total 
rating based on hospitalization effective August 1992, and a 
50 percent rating effective in November 1992.  Later RO 
decisions eventually increased the PTSD rating to 100 
percent.

An award letter dated in October 1993 informed the veteran of 
his award of VA compensation, and requested that the veteran 
complete and return an enclosed declaration of status of 
dependents.  He was informed that it was essential that he 
provide complete dates and places for all marriages sand 
terminations of marriages for both himself and his spouse.  

In November 1993, he returned the signed declaration of 
status of dependents.  In this document, he reported that he 
had been married to "N" in November 1986, and that they lived 
together.  The form directed him to provide information as to 
the amount he contributed monthly to his spouse's support, 
and her current address, only if they were not living 
together.  He enclosed a copy of the marriage license.  

In February 1994, he submitted another signed declaration of 
status of dependents, identifying N as his spouse, and 
stating that they lived together.  

The report of a June 1996 evaluation for the Georgia 
Department of Human Resources noted the veteran to be 
divorced.   

On a VA examination report dated in March 1997, the veteran 
was noted to be divorced.  Reportedly, he had lived with his 
mother since 1996 when he had last been divorced.  

An award letter dated in February 1998 informed the veteran 
that additional benefits had been included for his spouse.  
He was informed that he must tell VA immediately if there was 
any change in the number or status of his dependents, and 
that his failure to quickly tell VA of a dependency change 
would result in an overpayment which must be repaid.  

Several VA hospital summaries dated from September 1998 to 
2000 describe the veteran as separated.  In May 1999, he was 
noted to have been separated for 13 years.  In April 2000 he 
had reportedly been separated for 11 years.  These records 
note that his mother died in early 1999.  He had lived with 
her, and she had managed his finances.  After her death, his 
sister began managing his finances; however, this was not a 
successful arrangement, and another individual began managing 
the veteran's finances.  

In April 2000, the VA received information indicating that 
the veteran had been divorced from N in January 1997.  

In May 2000, the VA informed the veteran that it proposed to 
reduce his payments, effective February 1997, because of 
evidence showing his marital status had been changed.  
Specifically, he was informed, evidence indicated he had been 
divorced from his spouse, N, in January 1997.  He was told 
that he could submit evidence showing the reduction should 
not be made within the next 60 days.  

In May 2000, the veteran responded, stating that he was 
unaware that he had been divorced, that he still sent N 
money, and that she had not mentioned a divorce to him.  He 
requested a copy of the document.  

In May 2000, the veteran's ex-wife wrote that her husband had 
abandoned her in 1991, and that she did not know his 
whereabouts after that.  She stated that she had divorced him 
in 1997, and had sent him a certified copy of the divorce 
decree.  She was unable to find a copy of the decree, but 
provided the docket number.  

In August 2000, the VA informed the veteran that based on his 
statement that he did not know he was divorced, no further 
action to reduce his benefits was being taken at that time.  
He was informed of the location where he could check the 
information.

In February 2001, the veteran's ex-wife submitted a statement 
in which she said the veteran had known about the divorce, 
and that they had separated in 1989.  

In a statement dated in June 2001, the veteran's ex-wife 
stated that she and the veteran had been separated since 
1991, and divorced in January 1997.  She enclosed a copy of 
the judgment of divorce, effective in January 1997.  

In July 2001, the veteran was informed that VA proposed to 
reduce his payments effective in February 1997, because of 
evidence showing his marriage had been terminated by divorce.  
In October 2001, he was informed that his payments had been 
reduced effective in February 1997 because his marriage to N 
had been terminated.  He was told that this adjustment had 
resulted in an overpayment of which he would be further 
informed shortly.  

An October 2001 RO decision proposed to rate the veteran (who 
was then rated 100 percent for PTSD) incompetent for purposes 
of handling VA monetary benefits.  

In November 2001, the veteran was informed by VA's debt 
management center that he owed the VA $6,482.  This 
represented additional compensation he was paid for a 
dependent spouse, when in fact he had been divorced.

In February 2002, the veteran requested a waiver of recovery 
of the overpayment.  He said he had no part in creating the 
debt.  He said his ex-wife had informed the VA that she was 
divorcing him, and that he understood that this action would 
result in an adjustment.  However, he requested waiver 
because of the additional time the VA took to adjust his 
payments after first being notified of the change in 
dependent status.  

In February 2002, the COW denied the veteran's request for 
waiver, on the basis that his failure to report his divorce 
in 1997 and continued acceptance of benefits constituted bad 
faith.  

The veteran appealed that determination, and in subsequent 
statements he contended that he and his ex-wife separated in 
1985, and that in 1987, he moved to another state.  He said 
that each month he sent her money.  He said that during the 
time he claimed his ex-wife as a dependent, he sent her money 
each month, and that she never informed him of the divorce.  
In his notice of disagreement received in February 2002, he 
said that in the spring of 2000 his mother died, and at the 
funeral his sister had told him that his wife had divorced 
him.  He said that he immediately informed his DAV 
representative.  He said that, in addition, his ex-wife 
notified the VA.  He said that in August 2000, he had 
received a letter from VA telling him it had received his 
statement that he was divorced and had not known about it, 
and where he could obtain the information regarding his 
divorce.  He said he acted in good faith.  In addition, he 
said financial hardship would result from his having to repay 
the debt.  He said he had been totally unaware of the 
divorce.  

A letter dated in February 2002 from a member of Congress 
stated that action should have been taken to reduce the 
veteran's monthly compensation as soon as VA had been 
notified of his divorce.  In addition, it was noted that his 
office had done some research on the divorce, and that the 
paperwork in the divorce file appeared to contain a forged 
signature from the veteran.  Reportedly, the veteran was 
initiating legal action based on the forgery.  In addition, 
it was pointed out that since the veteran's ex-wife stated 
that she had filed for divorce based on abandonment, it was 
fair to assume he was unaware of the divorce.  

In February 2002, a letter was received from an individual 
requesting to be appointed the veteran's guardian, who stated 
that she and the veteran planned to marry in March 2002.  

In April 2002, the veteran said he was unaware of a divorce, 
and did not sign paperwork for a divorce.  

The veteran's representative has also pointed out that the 
veteran has been found incompetent to manage his funds, and 
contends that he could have problems with memory loss, an 
that he may not have been able to understand the wording or 
language in the VA letters sent to him regarding his 
dependency status.

II.  Analysis

The veteran has been notified of the evidence necessary to 
substantiate his claim. Relevant records have been obtained.  
Accordingly, the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.

The law provides that additional compensation may be paid to 
a veteran because of having a dependent spouse, if the 
veteran has service-connected disability rated 30 percent or 
more.  38 U.S.C.A. § 1115.  The overpayment at issue was 
created due to the veteran's receipt of compensation benefits 
in an amount which included an additional allowance for a 
spouse, for the period from February 1997 to October 2001, 
although he had been divorced in January 1997.  The effective 
date of a reduction of compensation due to divorce will be 
last day of the month in which the divorce occurred.  
38 C.F.R. § 3.501(d)(2).  Although a third party alleged that 
the veteran's divorce may have been fraudulently obtained, 
the veteran himself has not raised this issue, and there is 
no evidence showing the divorce is invalid.  In fact, other 
evidence indicates that the veteran planned to remarry.  
Accordingly, the Board finds that the debt was properly 
created.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
veteran's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that he had shown bad faith 
in the creation of the debt, a statutory bar to waiver under 
38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his divorce constituted bad faith.   

The veteran's essential argument is that he was unaware that 
his wife had divorced him, and, therefore, he was not at 
fault in the creation of the overpayment.  The Board does not 
find this assertion to be credible.  In his notice of 
disagreement received in February 2002, he said that he was 
unaware of the fact that he was divorced until notified, by 
his sister, at his mother's funeral in 2000.  However, his 
mother died in early 1999, and when he was informed by the VA 
in May 2000, over a year after his mother's death, that 
evidence had been received showing he had been divorced in 
1997, he claimed he did not know of any divorce, and asked 
for documentation.  Moreover, on a VA examination in March 
1997, the veteran said he was divorced, even if in later VA 
records he said he was separated.  

He also states that he sent his ex-wife money throughout this 
period.  She disputes this assertion, and support for her 
position is found in the veteran's initial application for 
benefits filed in 1992, in which he said that he was married, 
not living with his spouse, and not contributing to her 
support.  In declarations of the status of his dependents 
dated in November 1993 and February 1994, he said he was 
married, and living with his spouse; because he said he was 
living with his spouse, he was not required to provide 
information as to the amount he contributed monthly to her 
support, or her current address.  Both the veteran and his 
ex-wife agree that they were separated by this time.  These 
false statements provided in connection with a claim for VA 
monetary benefits, while not directly related to the 
overpayment, further reduce the veteran's credibility.  

With respect to the argument that the veteran's ex-wife's 
statement that the veteran abandoned her supports his claim 
that he did not have knowledge of the divorce, it is not at 
all clear that the two had no contact after the separation; 
he certainly claims that they did, and she said that he was 
sent a certified copy of the divorce.  Moreover, if he had 
abandoned her, to the extent where she could not have 
contacted him, even absent actual knowledge, he should have 
known that his abandoned spouse may seek a divorce.  As noted 
above, "bad faith" does not require actual fraudulent 
intent; rather, such involves conduct reflecting an intent to 
seek an unfair advantage, with knowledge of the likely 
consequences.  See 38 C.F.R. § 1.965(b)(2).  

It is also argued that the determination that the veteran is 
incompetent for payment purposes indicates that he may have 
had memory problems, or been unable to understand his 
responsibilities.  No specific instances have been noted in 
support this assertion, and the veteran's correspondence in 
connection with his compensation benefits does not show any 
suggestion of significant memory loss or inability to 
understand; to the contrary, all of the veteran's 
correspondence has been timely and to the point.  Moreover, 
the period of the overpayment covers time when the veteran 
was rated competent and failed to report his true marital 
status.

The veteran also contends that he was not at fault in that 
portion of the overpayment resulting from VA's having 
continued to pay him for his dependent spouse, after his ex-
wife notified VA of the divorce in May 2000.  However, at 
that time, the veteran disputed any knowledge of a divorce, 
and his ex-wife did not produce documentation of the divorce.  
Without documentation of a divorce, and the veteran denying 
any knowledge of such, the VA continued to pay him as a 
married veteran.  

The August 2000 letter to the veteran did not, as the veteran 
states, simply tell him where he could find information about 
his divorce; he was informed that based on his statement that 
he did not know he was divorced, no further action to reduce 
his benefits was being taken at that time.  He was provided 
with the information as to where he could check on the 
matter, but there was no implication that if he was in fact 
divorced, he was entitled to receive benefits at the rate of 
a married veteran.  

Moreover, the May 2000 letter proposing to reduce his 
benefits effective in February 1997, based on his divorce, 
did provide further notice that he was not entitled to 
benefits for a dependent spouse, if he was in fact divorced.  
Nevertheless, the veteran continued to retain payments at the 
rate for a married veteran, although he does not claim that 
he still thought he was married after that time.  

In sum, the veteran's failure to timely report his January 
1997 divorce resulted in a loss to the government in the 
amount of the overpayment, and demonstrated an intent to seek 
an unfair advantage with regard to VA compensation benefits.  
He had been informed of the likely consequences, and his 
intentional failure to report the change in his circumstances 
constitutes bad faith.  Since bad faith in the creation of 
the debt has been shown, waiver of recovery of the debt is 
precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 
1.965.  Hence, the principles of equity and good conscience, 
such as financial status, are not for application.  Moreover, 
the evidence on the issue of bad faith is not so evenly 
balanced as to create a reasonable doubt.  38 U.S.C.A. § 
5107(b).  

For these reasons, the veteran's waiver claim must be denied.


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $6,482 is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

